                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


APRIL CARROLL LESTER,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:17-4376

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                               Defendant.


                              MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Plaintiff’s request for judgment on the pleadings, (ECF No. 13),

to the extent that it requests remand of the Commissioner’s decision; deny Defendant’s request to

affirm the decision of the Commissioner, (ECF No. 14); reverse the final decision of the

Commissioner; remand this matter pursuant to sentence four of 42 U.S.C. § 405(g) for further

administrative proceedings consistent with the Proposed Findings and Recommendations; and

dismiss this action from the docket of the Court. Neither party has filed objections to the Magistrate

Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Plaintiff’s request for judgment on the pleadings, (ECF No.
13), to the extent that it requests remand of the Commissioner’s decision; DENIES Defendant’s

request to affirm the decision of the Commissioner, (ECF No. 14); REVERSES the final decision

of the Commissioner; REMANDS this matter pursuant to sentence four of 42 U.S.C. § 405(g) for

further administrative proceedings consistent with the Proposed Findings and Recommendations;

and DISMISSES this action from the docket of the Court, consistent with the findings and

recommendations.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:         October 12, 2018




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                             -2-
